Exhibit 10.18 Summary of Director Compensation for Fiscal 2009 Each member of the Board of Directors who is not an employee of Tredegar or any of its subsidiaries receives the following annual retainers, payable in equal quarterly installments in arrears: Non-Employee Director Chairman of the Board Audit Committee Chairperson Non-Chair Member of the Audit Committee Executive Compensation Committee Chairperson Non-Chair Member of the Executive Compensation Committee Nominating and Governance Committee Chairperson Non-Chair Member of the Nominating and Governance Committee Member of the Executive Committee Member of the Investment Policy Committee The retainer paid to non-employee directors is paid $30,000 in cash and $20,000 in the form of a stock award.The stock award is determined based on the closing price of Tredegar common stock as reported on the New York Stock Exchange composite on the date of grant.
